Citation Nr: 0721380	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-33 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from June 1956 to June 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified in a videoconference hearing before the 
undersigned veterans law judge in April 2007.

The January 2004 rating decision denied service connection 
for bilateral hearing loss.  In October 2005, the veteran 
perfected an appeal of the issues of service connection for 
hearing loss and service connection for tinnitus.  A March 
2006 rating decision granted service connection for hearing 
loss.  That issue is therefore resolved and is not currently 
before the Board.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  38 U.S.C.A. 
§ 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

At the April 2007 hearing, the veteran stated that he has 
received treatment from a private audiologist.  On remand, 
the RO/ AMC should request that the veteran identify the 
treatment provider and provide current authorization for the 
release of any treatment records.  The RO/ AMC should 
thereafter attempt to obtain any records identified by the 
veteran.  

VA's duty to assist under the VCAA requires VA to provide  
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).   The Court has held that the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).

The veteran had a VA examination in February 2006.  The 
examination report reflects that the VA examiner noted a 
medical history of tinnitus occurring once per day.  The VA 
examiner diagnosed tinnitus and opined that the veteran's 
tinnitus is infrequent and is therefore not related to the 
veteran's active duty service.  At the April 2007 video 
hearing, the veteran testified  that the medical history 
contained in the examination report is inaccurate.  He 
related that his tinnitus is more frequent than described in 
the VA examination report and that it occurs "all day."  On 
remand, the veteran should be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran and provide him 
with an opportunity to identify any 
outstanding treatment records.  Obtain a 
current authorization for the release of 
those records.  

2.	If the veteran provides the information 
requested, obtain and associate with the 
claims file the records identified.  The 
veteran should be informed of the status of 
all requests.

3.	Schedule the veteran for a VA 
audiological examination to determine the 
nature and etiology of any current 
tinnitus.  All indicated tests should be 
performed and all findings reported in 
detail.  The claims folder must be made 
available to the examiner for review, and 
the examiner should indicate in the 
examination report that such a review was 
conducted. 

4.	Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should diagnose any tinnitus 
and should opine whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the veteran veteran's 
tinnitus is related to his period of active 
service.  The examiner should provide a 
detailed rationale, with specific 
references to the record, for the opinion 
provided.

5.  Thereafter, the RO should then 
readjudicate the claims on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

